A0245B (Rev. 111'[6) _|udgiiient in a C`riiiiinal (`ase
Sheet l

 

 

UNITED STATES DISTRICT COURT

Western District of Washington

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
Cliristopher M. Gates Case Nuiiiber: 2:15CR00253JCC-001
USM Number: 45105~086
Terrence Kellog_g

l

 

Defeiidant's Attorney

TI'IE DEFENDANT:
|:l pleaded guilty to count(s) l1 2, 3, and 4 of the Indictrneiit

|:l pleaded nolo contendere to count(s)

 

Which was accepted by the court
Was found guilty on eount(s) 1 and 4

 

after a plea of not guilty
Tlie defendant is adjudicated guilty of these offenses:
Tit[e & Seetion Nature of Offense Offense Ended Count
18 U.S.C. § 922(g)(1) Felon in Possession of a Firearm 06/07/2015 l
21 U.S.C. § 844(3) Possession of a Controlled Substance 06/22/2015 4

Tlie defendant is sentenced as provided in pages 2 through 7 of this judgment Tlie sentence is imposed pursuant to
the Sentencing Reforrn Act of 1984.

l:l The defendant has been found not guilty on count(s)

 

|:l Count(s) |:| is l:| are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States_ attorney for thi_s district within _3{) days of any change of iianie, residence,
or n_iail_ing address until all fines, restitution, costs, and_ special assessments imposed by this judgment are fully paid It` ordered to pay
restitution, the defendant must notify the court and Unitecf States Attorney of material changes in economic circumstances

 

Stcphen Hobbs, Assistanr Uni`ted States Attomey

 

Ka\<\owposition Judgiz
a \ /"""\

igri ore of ludge \ V

J C. Coughenour, United States District Judge
Name and itle ofludg

viz-aim

Date ' f

AOZ4SB [Rev. l l/l 6) Ji.idgment in a C`riini`nai C`ase
Sheet 2 ~ lmprisoriment

 

DEFENDANT: Christopher M. Gates
CASE NUMBER: 2:15CR00253JCC-001

IMPRISONMENT

Judgment_ Page 2 of'»'

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Tirne Served

|:i Thc court makes the following recommendations to the Biireau of Prisons:

[l The defendant is remanded to the custody of the United States Marshal.

l:i The defendant shall surrender to the United States Marshal for this district:

l:l at [|a.m. |:|p.m. on

 

|:l as notified by the United States Marshal.

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:| before 2 p.iii. on

 

fl as noiiiied by the United States l\/larshalw
ll as notified by the Probation or Pretrial Services Offiee.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A024SB (Rev. llfl 6) Judginent in a Criininal (`ase

Sheet 3 _ Supervised Release
%

. .ludgineni _ Page 3 of 7
DEFENDANT: Christopher M. Gates
CASE NUMBER: 2:15CR00253JCC-001

SUPERVISED RELEASE

Upoii release from iinprisonrnent, you will be on supervised release for a term of :
3 Years

 

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:| The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse. (check yappli‘cahle)

4. You must cooperate in the collection of DNA as directed by the probation officer (check yapplicable)
l:l

You must comply with the requirements of the Sex Offender Registrat_ion and Notification Act (42 U.S.C.
§ 16901, et seq.) as directed by the probation officer, the Bure_au of Prisons, or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense (checkgfapplicabfe)

6. |:l You must participate in an approved program for domestic violence (check yapp!icab!e)

You must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on t e attached pages

A0245i3 (Rev. l li'l6) Judginent in a C`riiriinal C`ase
Sheet 3A j Supervised Release

 

Judgment _ Page 4 of'i'

DEFENDANT: Christopher M. Gates
CASE NUMBER: 2115CR00253JCC-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are im osed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition

l. You must report to th_e probation office iri the federal judicial district where you are authorized to reside within 72 hours
of your release from imprisoninent, unless the probation officer instructs you to report to a different probation office or
within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. if you plan to chan e where you live or anything about your
living arrangements such as the peo le you live with), you must notify the pro ation officer at least 10 days before the
change lf notifyingt e probation of icer in advance is not ossible due to unanticipated circumstances, you must notify
the probation officer within 72 hours of becoming aware o a change or expected c ange.

6. You rn_ust allow the probation officer to'vi'sit you at any time at your horne or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment, unless
the probation officer excuses you from doing so. lf you plan to change where you work or anything about your work
(such as your position or your job responsibilities), you must notify the probation officer at least l0 days before the
change If notifying the probation officer at least 10 days iri advance is not possible due to unanticipated circumstances1
you must notify the probation officer within 72 hours of becoming aware of a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity lf you know someone
has been convicted of a telony, you must not knowingly communicate or interact with that person without first getting
the peiinission of the probation officer.

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a fii'earm, arnmunition, destructive device2 o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. You must no_t actor make a_riy agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. lf the probation officer determines that you pose a risk t_o another person (including_ an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk.

13. You rnust follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U._S. probation officei'_has instructed me on the conditions specified by the court and has_ provided me with a written copy
of this judgment containing these conditions For further information regarding these conditions, see Oi»'ervi’ew anrobciti'cn
and Superi-'i`seri Release Condi'rions, available at www.uscourts.gov.

Defendant’s Signature Date

 

 

AOZ4SB (Rcv. llr'lo) Judginent in a C_riminal Case
Sheet 3[) _ Supervised Relcase

 

.ludginent _ Page 5 of'/'

DEFENDANT: Christopher M. Gates
CASE NUMBER: 2:lSCR00253]CC-001

SPECIAL CONDITIONS OF SUPERVISION

The defendant shall participate as instructed by the U.S. Probation Officer in a program approved by the probation
office for treatment of narcotic addiction, drug dependency, or substance abuse, which may include testing to
determine if defendant has reverted to the use of drugs or alcohol The defendant shall also abstain from the use of
alcohol and/or other intoxicants during the tenn of supervision Defendant must contribute towards the cost of any
prograins, to the extent defendant is financially able to do so, as determined by the U.S. Probation Officer. In addition
to urinalysis testing that may be a part of a formal drug treatment program, the defendant shall submit up to eight (8)
urinalysis tests per month.

The defendant shall participate as directed in a mental health program approved by the United States Probation
Office. The defendant must contribute towards the cost of any programs, to the extent the defendant is financially
able to do so, as determined by the U.S. Probation Officer.

The defendant shall participate as directed in the Moral Reconation Therapy program approved by the United States
Probation and Pi'etrial Services Office. The defendant must contribute towards the cost of any programs, to the
extent the defendant is financially able to do so, as determined by the U.S. Probation Officer.

The defendant shall submit his or her person, property, house, residence, storage unit, vehicle, papers, computers (as
defined in 18 U.S.C.§ 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
search conducted by a United States probation officer, at a reasonable time and in a reasonable manner, based upon
reasonable suspicion of contraband or evidence of a violation of a condition of supervision Failui‘e to submit to a
search may be grounds for revocation The defendant shall warn any other occupants that the premises may be subject
to searches pursuant to this condition

For every year completed at the University ofWashington during which the defendant maintains a 3.0 GPA, one
year of supervised release will be removed

A0245B (Rev. l lt16) Judgment iii a (`ri`rninal (`ase
Slieet 5 j C`i'iininal Monetary Penalties

.Iudginent_ Page 6 oiT

 

DEFENDANT: Christopher M. Gates
CASE NUMBER: 2:15CR00253JCC-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS S Waived by Court $ N/A $ Waived $ N/A
|:| 'f he determination of restitution is deferred until . An Ame)ia'ea' Jndgmenr in a Cri`minal Care (AO 245C)

will be entered after such determination
l:] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial paynient, each payee shall receive an approximately proportioned payment, unless specified

otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

 

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

|:] Restitution amount ordered pursuant to plea agreement $

 

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612({). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

l:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:

l:| the interest requirement is waived for the |:l fine l:| restitution
l:| the interest requirement for the ij fine l:l restitution is modified as follows:

[] The court finds the defendant is financially unable and is unlikely to become able to pay a fine and1 accordingly, the imposition
ofa fine is waived.

* Justice for Victinis of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findiiigs for the total amount of losses are required under Chapters 109A, 110, l 10A, and 113A of Title 18 for
offenses committed on or after Septeinber 13, 1994, but before April 23, 1996.

AO?ASB (Rev. l 1,"16) Judgment iri a Ci'iininal (`ase

 

Sheei 6 j Schedule of Payments

 

Judginent_ Page 7 of7

DEFENDANT: Christopher M. Gates
CASE NUMBER: 2215CR00253JCC-001

SCHEDULE OF PAYMENTS

flaving assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT IS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewart Street, Seattle, WA 98101.

During the period ofimprisonmcnt, no less than 25% oftlieir inmate gross monthly income or 325.00 per quarter,
whichever is greatei', to be collected and disbursed iri accordance with the lnrnatc Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

|:| During the period of probation in monthly installments amounting to not less than 10% of the defendants gross monthly
household income1 to commence 30 days after the date of thisjudgment.

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than the amount established whenever possible The
defendant must notify the CourtJ the United States Frobation Office, and the United States Attorney's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ lninate Finaiicial Responsibility Pi'ogram are made to the United States District Court,
Western District of Washington. For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

|:l

Joint and Several

Defendant and Co-Defendant Names and Case Nuinbers (i'nc!zidi'ng defendant number), Total Amount, Joint and Several
Amount, and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3] restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution {7). V lA Assessment, {8) penalties, and (9) costs, including cost of prosecution and court costs.

